Order filed December 1, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-01053-CV
                                  ____________

    DIOGU LAW FIRM PLLCAND DIOGU KALU DIOGU II, Appellant

                                        V.

   DAVID MELANSON; DENISE ROBBINS; EDDIE M. KRENEK; AND
                    TRICIA KRENEK, Appellees


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-251076

                                     ORDER

      On November 17, 2020, this court granted appellant’s motions to extend
time to file a motion for rehearing and motion for en banc reconsideration until
November 20, 2020. This court further stated that in light of appellant’s failure to
comply with Texas Rule of Appellate Procedure 10.1(a)(5), absent extraordinary
circumstances, we would not grant further extensions. See Tex. R. App. P.
10.1(a)(5).

      On November 23, 2020, appellant filed motions for rehearing and motion for
en banc reconsideration without filing motions to extend time or citing
extraordinary circumstances for his untimely filings.      Because, however, the
motions were filed within 15 days of its due date, we will imply motions to extend
time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). While extensions
may be implied, appellant is obligated to come forward with a reasonable
explanation to support the late filings. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no
pet.).

         Accordingly, we order appellant to file proper motions to extend time to file
the motion for rehearing and motion for en banc reconsideration on or before 10
days after the date of this order. See Tex. R. App. P. 26.3; 10.5(b). If appellant
does not comply with this order, we will strike the motion for rehearing and motion
for en banc reconsideration. See Tex. R. App. P. 42.3.

                                    PER CURIAM


Panel Consists of Justices Zimmerer, Spain, and Hassan.